DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 10-14 and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (US 2017/0061878).

	Regarding claim 1 and 12
	Park et al. shows the circuit device used for and including an electro-optical element including a plurality of scan lines, a plurality of pixel circuits respectively corresponding to one of the plurality of scan lines, a plurality of pixels respectively corresponding to one of the plurality of pixel circuits (see for example Figs. 1-3), the electro-optical element displaying a single image in a field (taken to be a frame, see for example para. 0010 and 0035), comprising: a scan line drive circuit (104) configured to output a plurality of selection signals respectively corresponding to the plurality of scan lines (see for example Figs. 1, 2 and 8 and para. 0037); and an enable line drive circuit (taken to be the EM driver circuit 106) configured to output a plurality of enable signals (EM) respectively corresponding to the plurality of pixel circuits (see for example Figs. 1-3, 7 and 8, and para. 0039) wherein the field includes first to n-th scan line selection periods in which first to n-th bits of display data are supplied to a pixel circuit included in the plurality of pixel circuits (see for example Figs. 1-3 and para. 0037-0039), and first to n-th display periods in which a pixel of the plurality of pixels connected to the pixel circuit is ON-state or OFF- 83 state based on the first to n-th bits supplied to the pixel circuit (see for example para. 0037-0039 and 0063-0064), n being an integer greater than or equal to 2, the field includes a plurality of subfields (taken to be divided into scanning period and duty driving period, see for example para. 0035, 0037-0039), the enable line drive circuit (106) outputs the enable signal (EM) that is active in a partial 

	Regarding claims 2 and 13
	Park et al. further shows, wherein the enable line drive circuit (106) outputs the enable signal (EM) such that a length of a period in which the enable signal is active in the first display period is 1/2 of a length of a period in which the enable signal is active in the second display period (see for example Figs. 4, 5 and 12 that shows the EM signal having half of a period in the ON period (taken to be the active display period)).  

Regarding claim 3
	Park et al. further shows, wherein84 in the field, the scan line drive circuit selects each the first to the n-th scan lines n times, and thus the first to n-th bits of the display data are supplied to the first to the n-th pixel circuits (see for example Figs. 1-3 and para. 0035 and 0037-0039).  

Regarding claim 10
	Park et al. further shows, wherein the pixel is a light emitting element, the pixel circuit includes a memory circuit (taken to include storage capacitor Cst, see for example para. 0069), in the first to n-th scan line selection periods (see para. 0069), the first to n-th bits are written to the memory circuit (see para. 0069), and in the first to n-th 


Regarding claim 11
	Park et al. further shows, the first to the n-th scan lines (see for example Figs. 1-3 and para. 0037 and 0039); the first to the n-th pixels (see Figs. 1-3 and para. 0037-0039); and the first to the n-th pixel circuits (see for example Figs. Figs. 1-3 and para. 0037-0039).  


Regarding claim 14
	Park et al. further shows, wherein in a plurality of subfields (taken to be divided into scanning period and duty driving period, see for example para. 0035, 0037-0039), the scan line drive circuit selects each scan line of the plurality of scan lines n times,90 and thus display data corresponding to each bit of the first to n-th bits of the display data is held in the pixel circuit (see for example Figs. 1-3 and para. 0035 and 0037-0039).  
 
Regarding claim 17
	Park et al. further shows, wherein the pixel circuit includes a memory circuit (taken to include storage capacitor Cst, see for example para. 0069), and the pixel includes a light emitting element that does or does not emit light based on the display data held in the memory circuit (see for example Figs. 3 and 7 and para. 0069).  

Regarding claim 18
	Park et al. further shows, the electronic apparatus, comprising: the circuit device according to claim 1; and the electro-optical element (see for example Figs. 1-3).  

Regarding claim 19
	Park et al. further shows, the electronic apparatus, comprising: the electro-optical element according to claim 12 (see for example Figs. 1-3).


Allowable Subject Matter

Claims 4-9, 15 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 4-9, 15 and 16
The prior art of record taken alone or in combination does not teach or suggest the circuit device used for an electro-optical element as recited in claim 1, or the electro-optical element as recited in claim 12, having the further limitations as recited in claims 4-9, 15 and 16.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kim et al. (US 2016/0351121) and Jeong et al. (US 2013/0201172), both show a display device having a plurality of pixel circuits including plural scan signals and emission driving signals.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD N EDUN whose telephone number is (571)272-7617. The examiner can normally be reached Mon-Fri 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on (571) 272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 


/MUHAMMAD N EDUN/Primary Examiner, Art Unit 2687